Citation Nr: 0208545	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-15 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for back 
sprain.

2.  Entitlement to a compensable rating for anxiety reaction.

3.  Entitlement to a compensable rating for residuals of 
pulmonary sarcoidosis. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
July 1965.

The issues shown on the title page comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In a July 1998 written statement, the veteran appeared to 
raise a claim for increased rating for hemorrhoids, and the 
RO denied a compensable rating for hemorrhoids by a September 
1998 rating decision.  The veteran has never expressed any 
disagreement with this rating.  Although the RO included this 
issue in a statement of the case and a supplemental statement 
of the case (both issued in May 1999), it was not included - 
correctly - in a April 2002 supplemental statement of the 
case.  It is clear that the veteran never intended to appeal 
this issue, and thus it will not be considered further by the 
Board.
 

FINDING OF FACT

On July 24, 2002, the Board received official notification 
that the veteran died on June [redacted], 2002. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

By a September 1998 rating decision, the RO denied increased 
ratings for back sprain, anxiety reaction, and residuals of 
pulmonary sarcoidosis.  The veteran perfected an appeal of 
these issues.

Unfortunately, the veteran died during the pendency of the 
appeal.  On July 24, 2002, the Board received a copy of the 
veteran's death certificate, indicating that he had died on 
June [redacted], 2002.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).

ORDER

The appeal is dismissed.



		
MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

